Exhibit 10.2 Loan and Security Agreement (Accounts Receivable Line of Credit) dated as of October 30, 2009 between the Company and Silicon Valley Bank (Accounts Receivable Line of Credit) LOAN AND SECURITY AGREEMENT This LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of October 30, 2009 (the “Effective Date”) is among (a) SILICON VALLEY BANK, a California corporation, with its principal place of business at 3003 Tasman Drive, Santa Clara, California 95054 with a loan production office located at 8020 Towers Crescent Drive, Suite 475, Vienna, Virginia 22182 (FAX 703-356-7643) (“Bank”) and (b) BRAINTECH, INC., a Nevada corporation, with offices located at 1750 Tyson’s Boulevard, Suite 350, McLean, Virginia 22102 (FAX 703-637-9772) (“Braintech, Inc.”), BRAINTECH INDUSTRIAL, INC., a Delaware corporation, with offices located at 1002 Centerpoint Parkway, Suite 103, Pontiac, Michigan 48341 (FAX 703-637-9772) (“Braintech Industrial”), and BRAINTECH GOVERNMENT & DEFENSE, INC., a Delaware corporation, with offices located at 1750 Tyson’s Boulevard, Suite 350, McLean, Virginia 22102 (FAX 703-637-9772) (“Braintech Government”) (hereinafter, Braintech, Inc., Braintech Industrial and Braintech Government are jointly and severally, individually and collectively, referred to as “Borrower”), and provides the terms on which Bank shall lend to Borrower, and Borrower shall repay Bank.The parties agree as follows: 1ACCOUNTING AND OTHER TERMS Accounting terms not defined in this Agreement shall be construed following GAAP.Calculations and determinations must be made following GAAP.Unless otherwise noted herein, all financial calculations (whether for pricing, covenants, or otherwise) shall be made with regard to
